CALOGERO and WATSON, JJ.,
dissenting.
We would consider this Motion to Vacate and Set Aside Judgment as an application for rehearing and grant same. Applicant has been afforded no opportunity in this Court to raise the issue presented in this motion. It was only after this Court denied the rehearing application that applicant received a copy of the concurring opinion of one Justice of this Court, creating a vote lineup which is the substance of the pleading presently filed. Since our rules do not provide for second application for rehearing by a given losing party, we would consider the complaint under our supervisory jurisdiction, forge a reasonable rehearing opportunity and entertain the complaint now, rather than have applicant protest the effect of this judgment again in the trial court or seek relief on alleged constitutional violations in the Federal courts.
The issue raised is a serious one. We should at least entertain it. Applicants contend that four, perhaps five members of this Court have concluded that vendors retained the lignite rights, and only three members of this Court have held that their right to explore for that lignite has prescribed. Yet they have lost their valuable mineral deposits.
Not considering this application should not be the course taken at this juncture by this Court.